DETAILED ACTION
This Office Action is responsive to communications of application received on 5/11/2020. The disposition of the claims is as follows: claims 1-5 are pending in this application. 
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-090372 filed in Japan on 5/13/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 6/16/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/11/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0262609 A1 to Ebina et al in view of U.S. Patent Publication No. 2012/0033537 A1 to Hassler et al.
As to claim 1, Ebina discloses a printing apparatus (CD/DVD publisher; figures 1-4) comprising: 
a disc receiving portion configured to receive a disc which can record data (disc tray 5a/5 and paragraph 0056); and 
a camera (camera 26; figure 4) provided to oppose to a label surface of the disc when the disc is received in the disc receiving portion (as shown in figure 4) and configured to photograph the label surface of the disc (imaging disc transfer positions A and B as shown in figure 4 and paragraphs 0113-0114).
Ebina does not expressly disclose photograph the label surface of the disc.
Hassler, in the same area of publishing apparatus, teaches photograph the label surface of the disc (abstract and paragraphs 0037, 0044).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ebina’s printing apparatus 
As to claim 2, Ebina further discloses a transport arm (arm 11) configured to include a disc-gripping portion (gripping mechanism 10) gripping the disc received in the disc receiving portion, and configured to transport the disc, wherein the camera is provided at the transport arm (as shown in figure 4 and paragraph 0058).
As to claim 3, Ebina further discloses a transport arm (arm 11) configured to include a disc-gripping portion (gripping mechanism 10) gripping the disc received in the disc receiving portion, and configured to transport the disc (paragraph 0058); and a data recording device (disc drive 5) configured to read and write data from and to the disc (paragraph 0056), wherein the data recording device includes (disc drive 5), as the disc receiving portion, a first tray (5a) configured to move between a first position (loading position) where the disc is mounted by the transport arm and a second position (pulled back position) where reading and writing of data from and to the disc are performed (paragraph 0056), and the camera opposes to the label surface of the disc mounted in the first tray at the first position (as shown in figure 4 and paragraphs 0113-0114).
As to claim 4, Ebina further discloses a transport arm (arm 11) configured to include a disc-gripping portion (gripping mechanism 10) gripping the disc received in the disc receiving portion, and configured to transport the disc (paragraph 0058); and a printing portion configured to perform printing on the label surface of the disc (label printer 6), wherein the printing portion includes, as the disc receiving portion, a second tray (6a) configured to move between a third position (discharged position) where the disc is mounted by the transport arm and a fourth position (printing position) where 
As to claim 5, Ebina further discloses wherein the disc receiving portion is configured to receive discs before processing (supply stacker 4) or discs after processing in a stacked state (discharge stacker 7), and the camera opposes to the label surface of the disc received in the disc receiving portion (as shown in figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUNG D TRAN/Primary Examiner, Art Unit 2675